UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22506 2010 Swift Mandatory Common Exchange Security Trust (Exact name of registrant as specified in charter) c/o U.S. Bank National Association, Corporate Trust Services 101 N. 1st Avenue, Suite 1600, Phoenix, AZ 85003 (Address of principal executive offices) (Zip code) Donald J. Puglisi c/o U.S. Bank National Association, Corporate Trust Services 101 N. 1st Avenue, Suite 1600, Phoenix, AZ 85003 (Name and address of agent for service) (602) 257-5433 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2011 Item 1. Reports to Stockholders. 2010 Swift Mandatory Common Exchange Security Trust Semi-Annual Report Financial Statements as of and for the six months ended June 30, 2011 Table of Contents Allocation of Portfolio Assets 1 Financial Statements: Schedule of Investments 2 Statement of Assets and Liabilities 3 Statement of Operations 4 Statement of Changes in Net Assets 5 Statement of Cash Flows 6 Financial Highlights 7 Notes to Financial Statements 8 Additional Information 12 1 2010 Swift Mandatory Common Exchange Security Trust Schedule of Investments June 30, 2011 (Unaudited) Maturity Par Amortized Security Description Date Value Cost Fair Value Stripped United States Treasury Securities - 12.21%* Stripped United States Treasury Security 8/15/2011 $ $ Stripped United States Treasury Security 8/15/2011 Stripped United States Treasury Security 11/15/2011 Stripped United States Treasury Security 11/15/2011 Stripped United States Treasury Security 2/15/2012 Stripped United States Treasury Security 2/15/2012 Stripped United States Treasury Security 5/15/2012 Stripped United States Treasury Security 5/15/2012 Stripped United States Treasury Security 8/15/2012 Stripped United States Treasury Security 8/15/2012 Stripped United States Treasury Security 11/15/2012 Stripped United States Treasury Security 11/15/2012 Stripped United States Treasury Security 2/15/2013 Stripped United States Treasury Security 2/15/2013 Stripped United States Treasury Security 5/15/2013 Stripped United States Treasury Security 5/15/2013 Stripped United States Treasury Security 8/15/2013 Stripped United States Treasury Security 8/15/2013 Stripped United States Treasury Security 11/15/2013 Stripped United States Treasury Security 11/15/2013 Total Stripped United States Treasury Securities Forward Purchase Contracts - 87.79%* Forward Purchase Contracts for Swift Transportation Company Class A Common Shares Total Forward Purchase Contracts Total Investments - 100.00%* $ Other Assets in Excess of Liabilities - 0.00%* TOTAL NET ASSETS - 100.00%* $ Footnotes *Percentages are stated as a percent of net assets. The accompanying Notes of Financial Statements are an integral part of these statements. 2 2010 Swift Mandatory Common Exchange Security Trust Statement of Assets and Liabilities June 30, 2011 (Unaudited) Assets: Investments in U.S. Treasury Securities, at fair value (cost $39,006,162) $ Investment in Forward Purchase Contracts, at fair value (cost $207,243,159) Total investments Cash Restricted cash Total Assets Liabilities Advanced funding of expense reimbursement Total Liabilities Net Assets $ Net Assets Consist of: $0.66 Trust Issued Mandatory Common Exchange Securities ("Securities"), no par value; 23,846,364 shares issued and outstanding $ Accumulated net investment income Net unrealized appreciation on investments Net Assets $ Net Asset Value per share $ The accompanying Notes of Financial Statements are an integral part of these statements. 3 2010 Swift Mandatory Common Exchange Security Trust Statement of Operations For the period from January 1, 2011 through June 30, 2011 (Unaudited) Investment Income Interest income $ Total Investment Income Expenses Administration, custody and transfer agent fees Professional fees Directors' fees Offering costs Total Expenses Reimbursement by Sellers ) Net Expenses 0 Net investment income Net change in unrealized appreciation on investments Net Increase in Net Assets Resulting from Operations $ The accompanying Notes of Financial Statements are an integral part of these statements. 4 2010 Swift Mandatory Common Exchange Security Trust Statement of Changes in Net Assets For the period from January 1, 2011 through June 30, 2011 (Unaudited) For the period from December 21, 2010(1) through December 31, 2010 Change in Net Assets Resulting from Operations: Net investment income $ $ Net change in unrealized appreciation on investments Net Increase in Net Assets Resulting from Operations Distributions Paid to Securities Holders: Net Investment Income ) - Return of Capital to Securities Holders ) - Change in Net Assets from Distributions Paid to Securities Holders ) - Change in Net Assets Resulting from Capital Transactions: Gross proceeds from the sale of Trust Securities Selling commissions ) ) Net Increase in Net Assets Resulting from Capital Transactions Net Increase in Net Assets Net Assets, Beginning of Period - Net Assets, End of Period $ $ (1) Commencement of operations. The accompanying Notes of Financial Statements are an integral part of these statements. 5 2010 Swift Mandatory Common Exchange Security Trust Statement of Cash Flows For the period from January 1, 2011 through June 30, 2011 (Unaudited) Cash Flows from Operating Activities: Maturity of U.S. Treasury Securities $ Purchases of U.S. Treasury securities ) Purchase of forward purchase contracts ) Net Cash Used in Operating Activities ) Cash Flows from Financing Activities: Proceeds from the sale of Securities, net of selling commissions Distributions to Securities holders ) Net Cash Provided by Financing Activities Net Increase in Cash Cash - Beginning of Period - Cash - End of Period $ Reconciliation of Net Increase in Net Assets Resulting from Operations to Net Cash Used in Operating Activities: Net increase in net assets resulting from operations $ Net change in unrealized appreciation on investments ) Discount accretion of U.S. Treasury securities ) Maturity of U.S. Treasury Securities Purchases of U.S. Treasury securities ) Purchases of Forward Purchase Contracts ) Decrease in advanced fundings of expense reimbursement ) Decrease in restricted cash Net Cash Used in Operating Activities $ ) The accompanying Notes of Financial Statements are an integral part of these statements. 6 2010 Swift Mandatory Common Exchange Security Trust Financial Highlights For the period from January 1, 2011 through June 30, 2011 (Unaudited) For the period from December 21, 2010(1) through December 31, Per Share Operating Performance: Beginning net asset value $ $ Selling commissions ) ) Beginning net asset value, net of selling commission Income From Investment Operations: Net investment income - Net realized and unrealized gain on investments Total Gain from Investment Operations Distributions to Securities Holders Net Investment Income - - Return of Capital to Securities Holders ) - Total Distributions ) - Ending net asset value $ $ Total Return %
